In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-15-00001-CR



                                 JUSTIN WRIGHT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                             On Appeal from the 5th District Court
                                     Bowie County, Texas
                                Trial Court No. 13-F-1055-005




                        Before Morriss, C.J., Moseley and Carter*, JJ.
                        Memorandum Opinion by Chief Justice Morriss

__________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                 MEMORANDUM OPINION
          Justin Wright attempts to appeal his conviction of murder. We dismiss Wright’s appeal

for want of jurisdiction because (1) Wright’s notice of appeal was untimely and (2) Wright has

no right to appeal because of his plea agreement with the State.

(1)       Wright’s Notice of Appeal Was Untimely

          We may consider a direct appeal only if it is filed within the timetables set out by the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 25.2, 26.2. A notice of appeal in a

criminal case must be filed “within 30 days after the day sentence is imposed or suspended in

open court.” TEX. R. APP. P. 26.2(a)(1). That thirty-day deadline is extended to ninety days if a

motion for new trial is timely filed in the trial court. TEX. R. APP. P. 26.2(a)(2). In the absence

of a notice of appeal filed within that time frame, this Court has no jurisdiction to consider the

appeal.

          Wright’s sentence was imposed July 14, 2014, after he pled guilty on that date to the

charge of murder. Wright did not file a motion for new trial. Accordingly, the deadline for

filing his notice of appeal was August 13, 2014. Wright’s notice of appeal was file-stamped by

the Bowie County District Clerk’s Office November 5, 2014, and the envelope in which that

notice was mailed is postmarked October 22, 2014. Even after we draw all reasonable inferences

in Wright’s favor, based on these facts, Wright did not meet the August 13, 2014, filing deadline.

Thus, his appeal is untimely.




                                                 2
(2)    Wright Has No Right To Appeal Because of His Plea Agreement with the State

       Moreover, the trial court certified that Wright’s case was a plea-bargain case in which he

had no right of appeal. The Texas Legislature has granted a very limited right of appeal in plea-

bargain cases. Rule 25.2 of the Texas Rules of Appellate Procedure details that right as follows:

              (2)     . . . In a plea-bargain case—that is, a case in which a defendant’s
       plea was guilty or nolo contendere and the punishment did not exceed the
       punishment recommended by the prosecutor and agreed to by the defendant—
       a defendant may appeal only:

               (A)    those matters that were raised by written motion filed and
               ruled on before trial, or

               (B)     after getting the trial court’s permission to appeal.

TEX. R. APP. P. 25.2(a)(2). This Court is required to dismiss an appeal if, as in this case, the trial

court’s certification indicates there is no right of appeal. See TEX. R. APP. P. 25.2(d). Because

this was a plea-bargain case in which the assessed punishment did not exceed the agreed-upon

punishment recommendation, Wright would have no right of appeal even if he had timely filed a

notice of appeal. See TEX. R. APP. P. 25.2(d).

       On January 7, 2015, we informed Wright of the apparent defect in our jurisdiction over

this appeal and afforded him the opportunity to respond and, if possible, to cure such defect.

Wright did not respond to that letter.




                                                  3
       Because Wright has not timely perfected his appeal and because his plea agreement

prevents an appeal in any event, we dismiss this appeal for want of jurisdiction.



                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:       March 10, 2015
Date Decided:         March 11, 2015

Do Not Publish




                                                 4